IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45225

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 448
                                                 )
       Plaintiff-Respondent,                     )   Filed: May 15, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
ANTHONY THOMAS BALDWIN,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order revoking probation and requiring execution of five-year determinate
       sentence for possession of methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Anthony Thomas Baldwin pled guilty to possession of methamphetamine. Idaho Code
§ 37-2732(c)(1). The district court sentenced Baldwin to a determinate five-year sentence but
suspended the sentence and placed Baldwin on probation for a period of three years.
Subsequently, Baldwin admitted to violating the terms of the probation, and the district court
consequently revoked probation, denied his oral request for a sentence reduction, and ordered
execution of the original sentence without modification. Baldwin appeals, asserting that the
district court abused its discretion by failing to reduce his sentence upon revoking probation.



                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Baldwin’s sentence
without modification.    Therefore, the order revoking probation and directing execution of
Baldwin’s previously suspended sentence is affirmed.




                                                 2